DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 7, 2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
	In claim 1, the phrase “rapidly cooling” renders the claim indefinite because “rapidly” is a relative term.  The term “rapidly cooling” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, the cooling rate that constitutes “rapidly cooling” cannot be ascertainable. 
	Claim 1 is further indefinite because of the inconsistence in the preamble and the body of the claim.  In the preamble, the ceramic material is defined as having existed in a “sintered body”; that is the starting material for the claimed process is a sintered body of ceramic material.  However, in the body of the claim, the ceramic material is the starting material and is being made into a “green body”.  Any person of ordinary skill in the art would understand that a green body is a pre-sintered body.  The inconsistence between preamble and the body of the claim regarding to the existing form of the ceramic material renders the claim confusing and thus indefinite.
	Claim 1 is further indefinite because it is unclear whether the term “sintered body” refers to the ceramic body after the flash sintering step or the sintered body prior to the flash sintering process (the claim preamble).  
	In claim 8, “rapidly cooling” renders the claim indefinite as discussed in claim 1 above.
	Other claims are deemed indefinite in view of their dependence on claim 1.

Claim Rejections - 35 USC § 102
Claims 1, 3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Maniere et al. (Scientific Reports, 7:15071, 2017).
	Claims 1, 3, 5 and 6: Maniere teaches subjecting ceramic materials to flash- sintering in particular flash spark plasma sintering (“SPS”) (abstract and  

page 2, last paragraph) wherein the flash-sintering starts “directly from cold-pressed powder” (Maniere, page 2, third paragraph, last 4 lines) which indicates the process step of forming a green body prior to the flash sintering step. The flash-sintering comprises applying an electric field across the green body, i.e. “cold-pressed powder’, while heating the green body at a pre-flash temperature, which is equivalent to the “first incubation” period as described in Maniere, which results in rising of the electric current (Maniere, page 1, 1st paragraph (in bold) and 3rd  paragraph); and forming defects (Maniere, page 2, 2nd paragraph). The “nucleation defects” from overheated “grain boundaries” as mentioned in Maniere at page 2, 2nd paragraph, indicates the defects form stacking faults or nanotwins. With regards to the claimed feature “plastically deforming”, the plastic deformation of the ceramic material is an inherent result of SPS (For reference, sees Shen et al., “Formidable Increase in the Superplasticity of Ceramics in the Presence of an Electric Field,” Adv. Mater.2003,15, No. 12, June 17).  With regards to the “rapid cooling”, Maniere teaches cooling at page 5, first paragraph, by “shutting down the process cycle immediately after the full densification of the sample is achieved.”   As described in the instant specification, “rapid cooling” simply means “without any applied electric field.”  (instant specification, page 9, first paragraph).  Thus, stopping the electric current is equivalent to the claimed “rapidly cooling”.  The act of shutting off the power is equivalent to “rapid cooling” because it can cool off the sample very rapidly within 20 seconds [As shown in Arya article (J. Am. Ceram. Soc. 2022;105:6049–6062) at page 6056, left column, last paragraph].
	Claim 7: Maniere discusses defects of high density dislocation (Maniere, page 2, 2nd paragraph and page 3), and the nanoscale stacking faults and nanotwins in the ceramic are expected because Maniere follows to the same process steps in the same order as discussed in claims 1 and 3 above. In addition, a comparison of the disclosure of Maniere on page 2, last paragraph to the description in the instant specification at paragraph 0025, it can be seen that the SPS of Maniere is substantially identical to the flash sintering of the claimed invention, and thus the nanotwin defects in the ceramic material resulted from the SPS are expected.
	Claims 8-9:  Maniere teaches cooling by shutting off the power supply (Maniere, page 5, first paragraph), and by cutting off the power supply, it is expected that a cooling rate of at least 25C/min or higher is generated.  This rapid cooling rate is presented in the Arya article at page 6056, left column, last paragraph. Arya shows that when an electric current at 80A/m2 is cut off, a maximum cooling rate of 100oC/sec. is affected.  Here, the electric current applied by Maniere is from 80-160 A/m2 (Maniere, Figure 3) and thus a cooling rate of at least 25oC/min. is expected when that power supply is shutoff for cooling.  

Claims 2, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Maniere in view of CHOWDHURY et al (The Journal of Supercritical Fluids, Volume 58, Issue 1, August 2011, Pages 136-141).
	Claims 2 and 4: Maniere teaches the claimed flash-sintering method as discussed above. Maniere teaches application of the flash-sintering to all ceramic materials (Maniere, page 2, 5th paragraph), which would have encompassed titanium oxide. Chowdhury teaches the industrial application advantages of titanium dioxide over other ceramic materials (See Chowdhury, “Introduction” section). Therefore, it would have been obvious to apply the SPS method of Maniere on a green body of titania powder in order to obtain titanium-oxide based ceramic materials useful in making photovoltaics, catalyst supports and batteries and so on.
	Claim 7: The nanotwins are expected inherent effect of high density dislocation of titanium oxide by SPS Maniere (Maniere, page 2, 2nd paragraph and page 3; and Chowdhury, paragraph bridging pages 139 and 140).  

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        




September 29, 2022